DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Keller (US 20140099659)
	D2: Dewitt (US 8238042)
	D3: Stelzer (US 7554725)


However D1 fails to expressly disclose wherein the angle mirror has two reflective surfaces; refracting the light beam or light sheet by a refractive optical component comprising at least a first and a second refractor surface, the first refractor surface refracting a first portion of the light beam or light sheet and second refractor surface refracting a second portion of the light beam or light sheet, whereby the first portion of the light beam or light sheet and the second portion of the light beam or light sheet spatially overlap one another after the refracting.
In a related endeavor, D2 teaches a reflexicon system (in at least figures 2 and 3), wherein the mirror has two reflective surfaces (20b); refracting the light beam (200) or light sheet by a refractive optical component comprising at least a first (20B) and a second refractor surface (10B), the first refractor surface refracting a first portion of the light beam or light sheet and second refractor surface refracting a second portion of the light beam or light sheet, whereby the first portion of the light beam or light sheet and 
	D1 in view of D2 fail to expressly disclose wherein the first reflective surface is on a same surface side of the angle mirror as the second reflective surface, or wherein the first refractive surface is on a same surface side of the angle mirror as the second refractive surface.
	In a related endeavor, D3 fails to expressly disclose the deficiencies of D1 in view of D2 with regard to wherein the first reflective surface is on a same surface side of the angle mirror as the second reflective surface, or wherein the first refractive surface is on a same surface side of the angle mirror as the second refractive surface.
	Therefore for those reasons stated above and for those reasons stated in the applicant remarks filed 08/22/2018 the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-10, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 11, D1 teaches an illumination arrangement for a single plane illumination microscopy (SPIM) microscope, (in at least figure 3), the illumination arrangement comprising: a light sheet generation device configured to generate a light sheet (122), and one of: an angle mirror (140) comprising at least a first ([0095]; one or more) and a second reflective surface ([0095]; one or more) is arranged downstream of the light sheet generation device and configured to deflect the light sheet (102, 104), the first reflective surface reflecting a first portion (102)n of the light sheet and the second 
However D1 fails to expressly disclose a refractive optical component, having at least a first and a second refractor surface, the first refractor surface refracting a first portion of the light sheet and the second refractor surface refracting a second portion of the light sheet such that the first portion of the light sheet and the second portion of the light spatially overlap one another after being refracted.
In a related endeavor, D2 teaches a reflexicon system, (in at least figure 2 and 3), having a refractive optical component, having at least a first (20B) and a second refractor surface (10B), the first refractor surface refracting a first portion of the light sheet (left) and the second refractor surface (right) refracting a second portion of the light sheet such that the first portion of the light sheet and the second portion of the light spatially overlap one another after being refracted (100).
D1 in view of D2 fail to expressly disclose wherein the first reflective surface is on a same surface side of the angle mirror as the second reflective surface, or wherein the first refractive surface is on a same surface side of the angle mirror as the second refractive surface.
	In a related endeavor, D3 fails to expressly disclose the deficiencies of D1 in view of D2 with regard to wherein the first reflective surface is on a same surface side of the angle mirror as the second reflective surface, or wherein the first refractive surface is on a same surface side of the angle mirror as the second refractive surface.

	With regard to claims 12-22, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 23, D1 teaches a method single plane illumination microscopy (SPIM), in at least figure 3), the method comprising: providing an angle mirror (140) comprising at least a first and a second reflective surface ([0095]); one or mirrors), or providing a refractive optical component comprising at least a first and a second refractor surface for shaping the focus of a light sheet (102 or 104), and superposing ([0049]), using the angle mirror or the refractive optical component, different components of a light sheet during the SPIM, and/or generating, using the angle mirror or the refractive optical component, a Bessel-like beam for illuminating a microscopic sample during the SPIM ([0025]; Bessel plane illumination).
D1 fails to expressly disclose wherein the first reflective surface is on a same surface side of the angle mirror as the second reflective surface, or wherein the first refractive surface is on a same surface side of the angle mirror as the second refractive surface.
	In related endeavors, D2 and D3 fail to expressly disclose the deficiencies of D1 in view of D2 with regard to wherein the first reflective surface is on a same surface side of the angle mirror as the second reflective surface, or wherein the first refractive surface is on a same surface side of the angle mirror as the second refractive surface.
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872